Exhibit 10.2 Termination Agreement Between Curamik Electronics GmbH, Am Stadtwald 2, 92676 Eschenbach, Germany - hereinafter referred to as "Company" - and Luc Maurits Van Eenaeme, Kamerijkstraat 31, 9041 Gent, Belgium, the following is agreed upon: Preamble The Company is part of the international Rogers Group. In addition to his present activity as managing director of the Company, Mr. Van Eenaeme has exercised further activities/functions within the Rogers Group. The Rogers Group has decided to terminate all employment and mandate relationships existing between the Parties. The present Termination Agreement regulates the termination of the employment as managing director (as well as, in particular, any other relationships under service and/or employment agreements) between the Company and Mr.VanEenaeme. By means of this contract, the parties intend to settle all disputes, which have arisen and/or may arise between them. - 2 - § 1 Termination of Service Agreement / Resignation from Managerial Position and other Offices 1. The parties agree that the employment relationship existing between them on the basis of the Service Agreement of 01/29/2012 and originally limited until 04/30/2013 has come to an end upon expiration of 06/30/2013. 2.
